DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/31/2020 has been considered and entered into the record.  New claim 9 has been added.  Claims 1–9 are examined below.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/31/2020, with respect to the rejection(s) of claim(s) 1–8 under Brambilla et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (WO 00/74705 A1) in view of Odhner (US 4,401,845).
Mercer teaches a wire and cable insulation system comprising an elongated electrical conductor 10, an impregnated mica tape 22, and an outer insulation layer of extruded fluoropolymer 24.  Mercer abstract, 14–15, Fig. 1.  The mica tape may comprise Id. at 15:1–15.  The mica tape layers may have a fiberglass fabric backing and are impregnated with thermosetting silicone or epoxy polymer.  Id. at 6:13–23, 17:3–20.  Outer insulation layer 24 may comprise more than one layer and may include additives, such as flame retardants.  Id. at 15:30–16:2.

    PNG
    media_image1.png
    284
    293
    media_image1.png
    Greyscale

Mercer fails to teach or suggest a particular composition for the fiberglass fabric backing.
Odhner teaches a jacketed electrical cable having low smoke and flame spread characteristics comprising conductors wrapped with polymer-impregnated glass tape.  Odhner abstract.  The glass tape may comprise E-type glass fibers.  See id. Example 1.
The ordinarily skilled artisan would have found it obvious to have looked to Odhner for guidance as to a particular type of glass fiber in order to successfully practice the invention of Mercer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Odhner as applied to claim 1 above, and further in view of Hammond (WO 2006/005426 A1).  Mercer and Odhner fail to teach winding the first and second mica tapes in opposite directions.
Hammond teaches a fire-resistant insulated wire comprising a conductor wrapped with mica tape, which is overlapped with layers of sintered polymer.  Hammond abstract.  Id. at 2:8–16.  Mica tapes are applied by spiral wrapping with an overlap to maintain protection when the wrapped conductor is flexed.  Id. at 2:18–19.  Two or more layers of mica tape may be used to achieve a high level of fire protection, wherein the tapes are wrapped in opposing lay directions.  Id. at 2:19–21, claim 10.
It would have been obvious to an ordinarily skilled artisan to have wound the mica tapes of Mercer using the spiral wrapping technique of Hammond in Mercer in order to provide flex protection to the conductor.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Odhner as applied to claim 4 above, and further in view of Beauchamp (US 5,227,586).  Mercer and Odhner fail to the use of a silicone-based compound for the first insulation layer.
Beauchamp teaches a flame-resistant electric cable comprising electrical wires immediately surrounded by silicone rubber.  Beauchamp 2:16–34, Fig. 1.  
It would have been obvious to have made the insulating elastomeric layer 5 of Brambilla with silicone rubber as each material is used for the same function–insulating conductors in flame-resistant cables.  
Claim 7 is rejected as the insulation layers of Mercer may be made from polyvinylidenefluoride, a flame-retardant polymer.  Mercer at 15:16–19.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mercer, Odhner, and Beauchamp as applied to claim 5 above, and further in view of Belli (US 2003/0141097 A1).  Mercer, Odhner, and Beauchamp fail to teach or suggest the use of a flame-retardant mineral filler.
Belli teaches a self-extinguishing cable having at least one conductor and at least one flame-retardant coating comprising an intumescent agent.  Belli abstract.  The intumescent agent is a flame-retardant mineral filler that is added to a rubber material.  Id. ¶¶ 55, 71.
It would have been obvious to the ordinarily skilled artisan to have added the intumescent filler of Belli to the insulating layer(s) of Mercer in order to successfully practice the invention of Mercer by selecting a particular flame-retardant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Odhner as applied to claim 1 above, and further in view of Mine (US 4,243,542).  Mercer and Odhner fail to teach or suggest the use of pheholic resin as part of a thermosetting conduit.
Mine teaches an electrical insulating composition with enhanced insulating capabilities comprising curable polymers such as phenol, epoxy, silicone, and polyimide resins.  Mine at 2:25–46.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the epoxy or silicone of Mercer with the phenolic resin of Mine because Mine teaches the functional equivalency of the polymers. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786